 In the Matter of BELL CABINET COMPANY, EMPLOYERandFURNITUREWORKERS LOCAL 2267, UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMEIICA, A. F. L., ETC., PETITIONERIn the Matter of BELL CABINET COMPANY, E3I]'LOYERandCABINETMAKERS EMPLOYEES' ASSOCIATION, INC., PETITIONERCases Nos. ^?1-R--3551 and 97-R- 3645, respectively.Decided April10, 1947Messrs. Louis Lieber, Jr.,and H.DeVoe Rea,of Los Angeles, Calif.,for the Employer.Messrs. Arthur GarrettandNick Cordil,of Los Angeles, Calif.,and Mr. John Murray,of Santa Monica, Calif., for the Petitioner.Mr. Marian Proctor,of Burbank, Calif., for the Association.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDDIRECTION OF' ELECTIONUpon separate petitions duly filed, a consolidated hearing in thiscase was held at Los Angeles, California, on November 14, 1946, beforeDaniel J. Harrington, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERBell Cabinet Company, a California corporation, is engaged in themanufacture of radio cabinets at its plant in Van Nuys, California.During the year ending October 1, 1946, the Employer purchased foruse at this plant about $600,000 worth of raw materials, approximately20 percent of which represented shipments from points outside theState of California.During the same period the Employer sold allits products, valued at $1,500,000, to a local concern for resale outsidethe State.73 N L II B, No 62332 BELL CABINET COMPANY333The Employeradmits and we findthat it is engaged incommercewithin themeaning of the National Labor Relations Act.11.THEORGANIZATIONSINVOLVEDFurniture Workers' Local 2267, United Brotherhood of Carpentersand Joiners of America, herein called the Carpenters, is a labor organ-ization affiliated with the American Federation of Labor, claiming torepresent employees of the Employer.Cabinet Makers Employees' Association, herein called the Asso-ciation, is an unaffiliated labor organization, claiming to representemployees of the Employer.'III.THE QUESTION CONCERNING REPRESENTATIONIn May or June 1946, the Carpenters notified the Employer that itrepresented a majority of the Employer's employees and requestedrecognition as their exclusive bargaining agent but the Employer re-fused to grant such recognition.On August 15, 1946, the Carpentersfiled its petition in this proceeding and' shortly thereafter the Em-ployer and the Carpenters entered unto an agreement for a consent elec-tion to be held on Selftenlber 10, 1946.On August 22, 1946, the Asso-ciation advised the Board's Regional Office, by letter, that it desired aplace on the ballot in the scheduled election.On or about the samedate the Association's attorney telephoned the Employer and re-quested, and was refused, recognition as the bargaining agent of theEmployer's employees.Under the circumstances, the consent electionwas not held. Shortly thereafter, on September 30, 1946, the Car-penters requested of the Board's Regional Office permission to with-draw its petition,2 and entered into a series of conferences with the Em-ployer which culminated in a written agreement, on October 2, 1946,defining a bargaining unit, virtually identical with the one soughtherein, and providing for recognition of the Carpenters by the Em-ployer if the former won a card-check to be conducted by the UnitedStates Conciliation Services.'At the hearing the Eniplo}er and the Carpenters contended that the Association wasnot a labor organization within themeaningof the ActThe term `labor organization'under the provisions of Section 2 (5) of the Act means "any organization of any kind, orany agency or emplo%ee representation committee or plan, in which employees participateand which exists for the purpose, in whole or in part, of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or conditions ofwoi k " The Association cleat ly meets the test of a labor organization prescribed in thestatuteAccordingly,we findthe Association to be a labor organization within the meaningof the Act2The Carpenters contend that its request for withdrawal of its petition was approved bythe Board's Regional Director and that consequently no question concerning representationexists 'Our records disclose, however, that this request was not granted, and that the in-stant hearing was pi edicatell on the Carpenter's petition as well as that of the AssociationMoreover, evenassumingthat the petition had been withdrawn, it is clear that the Asso-r ration's petition relates to the same employees as those involved in the Carpenter's peti-tion, and in and of itself raises it question concerning representation 334DECISIONSOF NATIONALLABOR RELATIONS BOARDA Commissioner of the, United, States. Conciliation Service con=ducted a card-check and on October 4, 1946, issued his decision inthe form of an arbitration'award in which he found that a majorityof the Employer's employees had authorized the Carpenters to actas their collective bargaining agent.Thereafter, on October 5, 1946,the Employer distributed a circular letter among its employees sum-marizing the developments of the preceding months and advising theemployees that it planned to recognize the Carpenters as their col-lective bargaining representative.The Association, which was notnotified of, and did not participate in, the arbitration proceedings,filed its petition herein on October 7, 1946.On October 15, 1946,judgment was entered on the arbitration award by the SuperiorCourt of the State of California in and for the County of "Los An-geles, and on October 18, 1946, the Employer and the Carpentersexecuted a written agreement by which the Carpenters was recog-nized as the exclusive collective bargaining representative of theEmployer's employees.The Employer and the Carpenters contendthat (1) the arbitration award by the United States Conciliation Serv-ice and (2) the subsequent contract of October 18, 1946, constitutebars to the present proceeding.We find no merit in either contention.We have heretofore given a card-check conducted by the UnitedStates Conciliation Service equal effect to that of a secret election,only if it appeared that the union involved had been designated by amajority of the employees in the agreed unit, and that notices to thateffect had been posted on the Employer's premises for a period of 5days thereafter, during which time any interested party had an op-portunity to file objections to the conduct of the card-check, but didnot do so.However, inasmuch as the Employer failed to post therequired notices, we are of the opinion that the card-check should notbe accorded equal effect to that of a secret election.Moreover, evenassuming that the Employer had complied with the posting require-ment, we find the card-check vulnerable on the further ground thatthe Association, which was an interested party and was neither noti-fied of the arbitration proceedings nor afforded an opportunity toparticipate therein, manifested its objections to the card-check withinthe 5-day period by filing its petition in this proceeding.Under allthese circumstances, we find that the arbitration award based on thecard-check conducted by the United States Conciliation Service doesnot bar a current determination of representatives.3With respect to the contention that the agreement of October 18,1946, constitutes a bar to the Association's claim for representation,the record discloses that the execution date of the contract followed3Matter ofElectra MetallurgicalCompany,69 N L R B 772;see alsoMatter of JoeFFearing, Lumber,68 N L R B. 150,Matter of Victory Chemical Company,60 N L R B997. BELL CABINET COMPANY335the Association's petition by several days.Under well establishedBoard principles it cannot, therefore, bar an election based on thatpetition.4In addition, it appears that this instrument lacks sub-stantive terms and conditions of employment and is, at best, only arecognition agreement by which the Employer recognizes the Car-penters as the collective bargaining agent for its employees.Suchagreements, the Board has consistently held, do not operate as a barin view of their inability to achieve stability in labor relations.5Inview of the foregoing Ave find that the agreement of October 18, 1946,does not constitute a bar to this proceeding.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section. 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree, and we find, that all employees of the Employer,including leadmen, but excluding office, clerical, and engineering em-ployees, draftsmen, plant protection employees, executives, foremen,supervisory leadmen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Bell Cabinet Company, VanNuys, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the Regional Di-rector for the Twenty-first Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in the4Matter of Miami Copper Company, 71 N.L. R. B 24;Matter of Ste. Genevieve Limeit Quarry Company,70 N L R B 1259,Matter of Fifth Ave Shoe Corpoiation,69 N L.R B 4005Matter of Electra Metallurgical Company,69 N L R B.772 ,Matter of GinstinaBrothei s Lumber Co ,68 N L R B 451 ,Matter of C V Hilt it Company, Inc ,64 N. LR B 1109 ,Matter of HeniyWeisManufacturing Company, Inc,49 N L R B.^511.Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot739926-47-vol 7323 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDarmed forces of the United States who present themselves i n personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Furniture Workers Local 2267, United Brotherhood ofCarpenters and Joiners of America, A. F. L., or by Cabinet MakersEmployees' Association (unaffiliated), for the purposes of collectivebargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.